Citation Nr: 0921985	
Decision Date: 06/11/09    Archive Date: 06/17/09	

DOCKET NO.  07-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder impingement syndrome, status-post 
acromioplasty. 

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic recurrent left shoulder dislocation with impingement 
syndrome and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and H.S.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied increased 
evaluations for either of the Veteran's postoperative 
shoulders.  The case is not ready for appellate review, and 
must be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

Initially, the Board notes that the initial VCAA notice 
provided the Veteran in April 2006, prior to the rating 
decision now on appeal from August 2006, did not comply with 
the specificity requirement of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  VCAA notice that attempted to comply 
with Vazquez was later posted to the Veteran in July 2008, 
but this notice only provided the schedular criteria for 
evaluation of the Veteran's shoulders at 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006) regarding limitation of motion.  
Because both of the Veteran's shoulders are postoperative on 
one or more occasions, the Veteran should have been provided 
notice which included all of the diagnostic criteria at 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2007).

Additionally, at the time the Veteran testified at a Travel 
Board hearing before the undersigned in July 2008, he 
strongly argued that both of his shoulders had increased in 
severity of symptoms since the time of his last VA orthopedic 
examination completed in January 2007.  Quite a bit of detail 
regarding limitation of motion, functional loss on use, and 
flare ups was provided in this testimony.  While this 
examination is only some two and a half years old at present, 
the fact that both shoulders are somewhat recently 
postoperative, and the Veteran's testimony at the hearing 
make it necessary for the Board to order a more current VA 
orthopedic examination with X-ray studies consistent with the 
laws and regulations governing the evaluation of service-
connected disabilities.  Additionally, it would certainly be 
useful to have a current examination speak to other possible 
diagnostic criteria which are available for evaluation of the 
Veteran's postoperative shoulders.  

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  Initially, the RO should provide the 
Veteran with an additional VCAA notice 
which includes all of the diagnostic 
criteria at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 through 5203.  The RO should 
follow up on any reply received by the 
Veteran for any additional development 
indicated.

2.  The RO should also collect up to date 
treatment records for all records of the 
Veteran's treatment.  At his hearing 
before the undersigned, the Veteran 
reported that he received all treatment 
for his shoulders at the VA medical 
facility at West Palm Beach.  It appears 
that all of the Veteran's treatment 
through January 9, 2007, is already on 
file.

3.  After completing the above 
development, the Veteran should be 
provided a VA examination of both 
shoulders.  The claims folder must be 
made available to the physician for 
review in conjunction with the 
examination.  Current X-ray studies must 
be taken in conjunction with this 
examination.  A report of a complete 
orthopedic examination of each shoulder 
must be made, and should include ranges 
of motion and also comments as to whether 
or not there is fibrous union of the 
humerus and/or recurrent dislocation 
(either frequent or infrequent), and 
whether or not there is any moderate or 
marked deformity of the shoulder joint as 
identified by X-ray studies.  
Additionally, the examining physician 
must address the question of functional 
loss on use or during flare ups, 
especially with an eye toward estimating 
any additional loss of range of motion 
attributable to such functional loss.

4.  After completing the above 
development, the RO should again address 
the Veteran's claim for increased 
evaluations for each shoulder.  If the 
decision is not to his and the 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The Veteran 
need to nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



